217 Cal. App. 2d 64 (1963)
ALAMAE HANKINS WALLACE, Plaintiff and Respondent,
v.
B. T. EDWARDS, Defendant and Appellant.
Civ. No. 26712. 
California Court of Appeals. Second Dist., Div. Four.  
June 10, 1963.
 Welford R. Wilson for Defendant and Appellant.
 Alamae Hankins Wallace, in pro. per., for Plaintiff and Respondent.
 KINGSLEY, J.
 [1a] Respondent secured a judgment against appellant in small claims court. Appellant duly appealed that judgment to the superior court. (Code Civ. Proc.,  117j.) There being no appearance at the time set for hearing in the superior court, that court entered judgment for respondent. A motion by appellant to vacate that judgment, on the ground of failure to give statutory notice of hearing, was denied. Appellant now appeals to this court from such denial.
 [2] A District Court of Appeal has jurisdiction to hear appeals only in cases in which the superior court had original jurisdiction. (Cal. Const., art. VI,  4b.) [3] Except as our jurisdiction may be invoked by petition for an original writ, we may review judgments of the superior court on appeal from a small claims court only where the case has been duly transferred to us pursuant to rules 61 to 69 of California Rules of Court.  [fn. *] (Cal. Const., art. VI,  1a.) No such transfer was sought or granted in this case.
 [1b] The appeal, being beyond our jurisdiction to determine, is dismissed.
 Burke, P. J., and Jefferson, J., concurred.
NOTES
[fn. *]  *. Formerly Rules on Transfer of Municipal and Justice Court Appeals, rules 61-69.